Appeal-from an order granting an injunction.
Per Curiam:
The order should be modified by striking out the word ‘ ‘ taking ” from the enjoining clause and by adding a clause to the effect that the injunction is granted upon condition that the plaintiffs increase their undertaking to §2,500, within five days from the service of the order, as modified by this court, and that upon their failure so to do, the motion for the injunction be denied, and as modified affirmed, without- costs. Present — Patterson, P.- J., Ingraham, Laughlin, Clarke and Houghton, JJ. Order modified as directed in opinion and as modified affirmed, without costs. Settle order on notice.